Citation Nr: 0805426	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-33 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a rod in the left 
hip and leg.

2.  Entitlement to service connection for a back disability, 
claimed as plates and bolts in the back.

3.  Entitlement to service connection for loss of use of the 
right arm.

4.  Entitlement to service connection for alcoholic liver 
cirrhosis, claimed as liver cancer.

5.  Entitlement to service connection for pancreatic 
cirrhosis.

6.  Evaluation of hepatitis C, currently rated as 
noncompensably disabling.

7.  Entitlement to nonservice-connected pension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from July 1961 to May 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue of a compensable evaluation for hepatitis C is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Disability characterized by a rod in the left hip and leg 
was not manifest in service and is unrelated to the veteran's 
service.

2.  Disability characterized by plates and bolts in the back 
was not manifest in service and is unrelated to the veteran's 
service.

3.  Disability characterized by loss of use of the right arm 
was not manifest in service and is unrelated to the veteran's 
service.

4.  Alcoholic liver cirrhosis was not manifest in service and 
is unrelated to the veteran's service.

5.  Pancreatic cirrhosis not manifest in service and is 
unrelated to the veteran's service.

6.  The veteran had active service from July 1961 to May 
1962; he had no wartime service.


CONCLUSIONS OF LAW

1.  Disability characterized by a rod in the left hip and leg 
was not incurred in or aggravated during service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  Disability characterized by plates and bolts in the back 
was not incurred in or aggravated during service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  Disability characterized by loss of use of the right arm 
was not incurred in or aggravated during service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

4.  Alcoholic liver cirrhosis was not incurred in or 
aggravated during service and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

5.  Pancreatic cirrhosis was not incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).

6.  Eligibility for nonservice-connected pension benefits is 
not shown.  38 U.S.C.A. §§ 101, 107(a), 1521 (West 2002); 38 
C.F.R. §§ 3.1, 3.3, 3.203 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the instant case, the veteran's claim to was received in 
June 2004, after the enactment of the VCAA.

A letter dated in August 2004 asked the veteran to provide 
addresses for identified private treatment providers.  He was 
also asked to provide dates of treatment for identified VA 
facilities.  The criteria for nonservice-connected pension 
were discussed.  The veteran was also informed of the 
evidence and information necessary to support his claims for 
service connection.  The evidence of record was listed, and 
the veteran was told how VA would assist him in obtaining 
additional evidence.  

In March 2005, the veteran was informed that additional 
private treatment records had been requested.  

The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim. 

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, although the notice provided did 
not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed conditions.  

Regarding the VCAA's duty to assist requirements, the Board 
observes that  identified treatment records have been 
obtained and associated with the record.  The veteran has not 
identified any additional evidence or information which could 
be obtained to substantiate the instant claims.  The Board is 
also unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Service Connection

        Factual Background

The veteran's service medical records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to his 
left leg and hip, back, or right arm.  They are also negative 
for any diagnosis or abnormal finding pertaining to his liver 
or pancreas.  On discharge examination in April 1962, the 
veteran denied swollen or painful joints, painful or trick 
shoulder, lameness, and jaundice.  Clinical evaluation was 
normal, and the veteran was determined to be qualified for 
discharge.

A private treatment record dated in May 1984 reveals that the 
veteran suffered a fractured left hip in 1969.  His chief 
complaints were left shoulder and back pain.  He reported 
that in April 1984 he had noticed some aching and pain in the 
left shoulder and back after unloading paint and a heavy 
compressor from a truck.  He denied previous problems with 
his back or shoulder.  Upon physical examination, the 
diagnoses were muscular strain of the low back and biceps 
tendonitis of the left shoulder.

In January 1985 the veteran underwent lumbar laminectomy at 
L4-5 with removal of a ruptured disc, facetectomy, and 
foraminotomy.  

A January 1986 CT scan of the veteran's lumbar spine revealed 
mild central bulging at L4-5 and a small herniated nucleus 
pulposus at L5-S1.

Records from Rolling Plains Memorial Hospital show that the 
veteran was treated for alcohol abuse on various occasions, 
beginning in May 1994.  A January 1995 treatment record 
indicate that the veteran had a long history of alcoholism 
and its complications.  The diagnoses included alcoholic 
pancreatitis, alcoholic gastritis, and cirrhosis.  Neither 
these nor any other records associates with the veteran's 
claims folders show a diagnosis or treatment for liver 
cancer.

Outpatient records from the Texas Department of Corrections 
date to October 1996.  They show treatment for chronic 
pancreatitis, hepatitis C, and cirrhosis.  These records also 
show findings related to the veteran's right shoulder, noting 
that an intramedullary rod was in place but that union 
remained incomplete.  

Records from John Sealy Hospital indicate that in October 
1999, the veteran reported that a rod had been placed in his 
right humerus in 1996, but that fracture was not healed.  The 
diagnosis was nonunion of the right humerus.   

A VA outpatient treatment record dated in November 2002 
reflects the veteran's reported history of a right humeral 
fracture with non-union since 1996, right shoulder arthritis, 
liver cirrhosis, and chronic pancreatitis.

A December 2002 treatment from J.B., M.D. notes the veteran's 
report of an injury to his right arm and shoulder in 1996.  A 
January 2003 letter from Dr. B. indicates that the veteran 
had a painful condition of his right arm which would most 
likely require surgery.  

        Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Service connection for cirrhosis of the liver may be granted 
if manifest to a compensable degree within one year of active 
service.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. § 3.307, 3.309 (2007).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Having reviewed the evidence pertaining to these claims, the 
Board has determined that service connection is not 
warranted.  As noted, service medical records are completely 
negative with regard to the claimed disabilities, and 
separation examination was clinically normal.  

By his own report, the veteran indicates that he suffered an 
injury to his left hip in 1969, several years after his 
discharge from service.  There is no evidence of a left hip 
or leg disability during service or in the years prior to 
1969.

The first clinical findings pertaining to the veteran's back 
date to 1984, when he reported back pain after unloading 
items from a truck.  He subsequently underwent back surgery 
in 1985.  

The evidence demonstrates that the veteran suffered an injury 
to his right shoulder in 1996, many years after service.  

The first clinical findings regarding the veteran's liver and 
pancreas date to records from Rolling Plains Memorial 
Hospital which show that he was treated for alcohol abuse on 
various occasions, beginning in May 1994.  Diagnoses reported 
in these records include alcoholic pancreatitis, alcoholic 
gastritis, and cirrhosis.  

In summary, there is a remarkable lack of evidence 
demonstrating any evidence of the claimed disabilities during 
the period from discharge in May 1962 until several years 
thereafter.

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  While the record 
demonstrates current clinical findings pertaining to the 
claimed conditions, it does not contain competent evidence 
which relates these claimed disabilities to any injury or 
disease in service.  The Board has considered the veteran's 
argument that these claimed disabilities are related to 
service.  However, he is not, as a layperson, qualified to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The Board has been presented with normal records at service 
discharge and a notable lack of credible evidence of 
pathology or treatment in proximity to service or within 
years of separation.  The Board finds the negative and silent 
record to be far more probative than the veteran's remote, 
unsupported assertions.  Rather, the competent evidence 
clearly establishes that the post service diagnoses are not 
related to service.  Absent reliable evidence relating these 
disabilities to service, the claims of entitlement to service 
connection must be denied.



Pension

Pension is provided for a veteran with honorable active 
military service of 90 days or more during a period of war 
(or discharge or release from service during a period of war 
for a service- connected disability) who is permanently and 
totally disabled from nonservice-connected disability not the 
result of the veteran's willful misconduct and who meets 
certain annual income limitation requirements.  38 U.S.C.A. § 
1521; 38 C.F.R. § 3.3(a)(3).

The periods of war are defined by Congress and set out at 38 
C.F.R. § 3.2.  These periods include the Vietnam Era, which 
is defined as the period from February 28, 1961, to May 7, 
1975, inclusive, in the case of a veteran who served in the 
Republic of Vietnam during that period.  The period beginning 
on August 5, 1964, and ending on May 7, 1975, inclusive, is 
applicable in all other cases.  38 C.F.R. § 3.2.
 
VA's determination of whether a claimant's service meets the 
threshold statutory requirements usually is dependent upon 
service department records verifying the character of a 
claimant's service.  See 38 C.F.R. § 3.203 (2003); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  A claim for 
nonservice-connected pension benefits by a claimant whose 
service department records fail to show threshold eligibility 
lacks legal merit or legal entitlement and must be denied as 
a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

In this case, Form DD 214 shows that the appellant served 
from July 1961 to May 1962, and that he had no service in the 
Republic of Vietnam during that period.  As such, the 
veteran's period of service is not during a period of war as 
defined by law.  The veteran does not dispute his dates of 
service or that his service was peacetime era.  The Board 
finds that the veteran's service does not meet the threshold 
requirements for eligibility for VA pension benefits and his 
claim must be denied as a matter of law.  See Sabonis.

In making this determination, the Board notes that it is 
bound by the law made applicable to it by statute, 
regulations, and the precedential decisions of the appellate 
courts, and it is without authority to grant pension benefits 
to a veteran who does not meet the statutory eligibility 
requirements therefore.  See 38 U.S.C.A. § 7104 (West 2002).


ORDER

Entitlement to service connection for a rod in the left hip 
and leg is denied.

Entitlement to service connection for a back disability, 
claimed as plates and bolts in the back is denied.

Entitlement to service connection for loss of use of the 
right arm is denied.

Entitlement to service connection for alcoholic liver 
cirrhosis, claimed as liver cancer, is denied.

Entitlement to service connection for pancreatic cirrhosis is 
denied.

Entitlement to nonservice-connected pension is denied.


REMAND

The veteran's hepatitis C is evaluated pursuant to 38 C.F.R. 
§ 4.114, Diagnostic Code 7354 (2006), for hepatitis C.  Under 
those criteria, a noncompensable rating is provided for 
nonsymptomatic hepatitis.  A 10 percent evaluation is 
warranted where there is intermittent fatigue, malaise, and 
anorexia; or, incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least one week but less than two weeks during the past 12-
month period.  Hepatitis C with daily fatigue, malaise, and 
anorexia, requiring dietary restriction or continuous 
medication, or for incapacitating episodes with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain, having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period warrants a 20 percent evaluation. 

Under Note (2) at 38 C.F.R. § 4.114, an "incapacitating 
episode" is defined as a period of acute signs and symptoms 
severe enough to require bed rest and treatment by a 
physician.  The term "substantial weight loss" means a loss 
of greater than 20 percent of the individual's baseline 
weight, sustained for three months or longer; and the term 
"minor weight loss" means a weight loss of 10 to 20 percent 
of the individual's baseline weight, sustained for three 
months or longer.  "Baseline weight" means the average weight 
for the two-year-period preceding onset of the disease.  See 
38 C.F.R. § 4.112 (2007).

A VA liver examination was conducted in November 2004.  The 
examiner did not address the presence of intermittent 
fatigue, malaise, or anorexia.  Moreover, the examiner did 
not address whether the veteran remains on medication for his 
hepatitis C.  Notably, records from the Texas Department of 
Corrections appear to indicate that he received medication 
for hepatitis.  In light of these discrepancies, the Board 
has determined that an additional VA examination should be 
carried out.

In light of the above discussion, the Board has determined 
that additional development is required.  Accordingly, the 
case is REMANDED for the following action:

Schedule the veteran for a VA liver 
examination to determine the nature and 
extent of his service-connected hepatitis 
C.  Upon examination and review of the 
entire claims folder, the examiner should 
identify all currently present symptoms 
related to the hepatitis C.  The examiner 
should specifically indicate whether the 
veteran suffers from fatigue, malaise, or 
anorexia due to his hepatitis C.  The 
examiner should also specifically 
indicate whether there are incapacitating 
episodes characterized by fatigue, 
malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain 
severe enough to require bed rest and 
treatment by a physician.  If 
incapacitating episodes are identified, 
the examiner should discuss their total 
duration.  Finally, the examiner should 
address whether the veteran requires 
dietary restriction or continuous 
medication for control of his hepatitis 
C.

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


